                     3:19-cr-30067-RM-TSH # 97       Page 1 of 8
                                                                                         E-FILED
                                                              Tuesday, 15 June, 2021 05:00:34 PM
                                                                    Clerk, U.S. District Court, ILCD

                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                          SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
v.                                          Criminal No. 19-30067

TODD SHEFFLER,
WILLIE HEDDEN, and
ALEX BANTA,

       Defendants.

       UNITED STATES’ RESPONSE TO DEFENDANTS’ OBJECTION
     TO THE COURT’S PROPOSED PETIT JURY SELECTION PROCESS

      The United States of America, by Douglas J. Quivey, Acting United States

Attorney for the Central District of Illinois, and Gregory M. Gilmore, Assistant

United States Attorney, hereby responds to defendants’ objection to the Court’s

proposed petit jury selection process, and states:

                                  Background

      During a trial status hearing held on June 11, 2021, the Court informed

the parties that the Court intended to call COVID-19 vaccinated jurors for voir

dire examination from the prospective jury venire prior to calling unvaccinated

jurors for examination.

      In early 2020, life in the United States was altered due to the global

pandemic of COVID-19. On March 18, 2020, Chief United States District Court

Judge Darrow issued Amended General Order 20-01, IN RE: COVID-19 PUBLIC

EMERGENCY, which, among other things closed the Springfield United States

Courthouse to the public, and suspended all criminal jury trials within the

                                        1
                    3:19-cr-30067-RM-TSH # 97     Page 2 of 8




District. On March 23, 2021, Judge Darrow issued General Order 21-02, which

in part states that “Jury trials may resume in all divisions beginning March 23,

2021. Jury trials will be conducted with safeguards the Court has enacted to

maximize the health and safety of anyone participating in the proceedings.” As

of June 15, 2021, Johns Hopkins University reports that globally 176,370,454

individuals have been diagnosed with COVID-19 and 3,814,228 have died after

contracting COVID-19. In the United States, 33,477,016 cases have been

confirmed and over 600,000 people have died from COVID-19.

https://coronavirus.jhu.edu In order to combat the spread of COVID-19 and

reduce the number of people dying from the virus, the Centers for Disease

Control and Prevention (“CDC”) has issued guidance including social

distancing, wearing masks while indoors, frequent sanitation through the

washing of hands, and using hand sanitizer.

https://www.cdc.gov/coronavirus/2019-

ncov/index.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2Findex.html The strongest recommendation of the CDC is that

individuals eligible to receive the COVID-19 vaccination get vaccinated. Id.

(“Get Vaccinated! COVID-19 Vaccines are Widely Available”)

      On June 14, 2021, defendant Banta filed an objection to the Court’s

proposed jury selection process, said objection was joined by defendant

Sheffler. (R.95, 96) The Court directed the United States to respond to the

defendants’ pleadings by 5:00 p.m. on June 15, 2021.




                                        2
                        3:19-cr-30067-RM-TSH # 97          Page 3 of 8




       District Courts have broad discretion to conduct voir dire. See Rosales-

Lopez v. United States, 451 U.S. 182, 189 (1981); United States v. Cardales,

168 F.3d 548, 556 (1st Cir. 1999) (collecting cases). A person’s COVID-19

vaccine status affects his or her risk of contracting COVID-19 and of

transmitting COVID-19 and, therefore, questioning a prospective juror about

his or her vaccine status is no different from asking about other medical

information that could affect jury service. Accordingly, asking these questions

falls firmly within a District Court’s discretion.

       Under certain circumstances, the fact that a prospective juror has not

received the COVID-19 vaccine can be grounds for a District Court to excuse or

exclude that juror “for cause.” 1

       First, under 18 U.S.C. § 1866(c)(1), the Court may excuse a person

summoned for jury service “upon a showing of undue hardship.” The statute

defines “undue hardship” to include “any [] factor which the court determines

to constitute an undue hardship or to create an extreme inconvenience to the

juror.” Id. § 1869(j). “All COVID-19 vaccines currently available in the United

States are effective at preventing COVID-19,” and the vaccines minimize the

risk of getting “seriously ill” from any breakthrough infection. 2 Thus, this

Court may determine that an unvaccinated person’s risk of contracting COVID-

19 as a result of jury service constitutes an “undue hardship” based on, for


       1 See generally Wright & Miller, Selecting the Jury Panel, 2 Fed. Prac. & Proc. Crim. §

375 (4th ed.) (discussing “for cause” excusal of jurors and 18 U.S.C. § 1866(c)).

       2See Centers for Disease Control and Prevention (CDC), COVID-19 Vaccines Work
(updated April 7, 2021), available at https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/effectiveness/work.html.

                                               3
                        3:19-cr-30067-RM-TSH # 97           Page 4 of 8




example, the incidence of COVID-19 in the community, whether the individual

is at increased risk for severe illness, 3 the length of trial and number of people

involved, and/or whether the trial can be conducted consistent with CDC

Guidelines for gatherings involving unvaccinated individuals. 4 Cf. United

States v. Gonzalez-Soberal, 109 F.3d 64, 68 (1st Cir. 1997) (affirming District

Court’s excusal of juror based on the District Court’s assessment that

continued jury service posed a “risk to the juror’s health”).

       Second, under 18 U.S.C. § 1866(c)(2), the Court may exclude a

prospective juror on the ground that “his service as a juror would be likely to

disrupt the proceedings.” The COVID-19 vaccine reduces the risk of people

spreading COVID-19. 5 Accordingly, this Court may determine that an

unvaccinated person’s risk of transmitting COVID-19 to other people involved

in the trial is “likely to disrupt the proceedings” based on, for example, the

incidence of COVID-19 in the community, the length of trial and number of

people involved, the participation of any other unvaccinated individuals,



       3 See CDC, COVID-19: What We Know (June 15, 2021), available at
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (“What We
Know, COVID-19 vaccines are effective at preventing COVID-19 disease, especially severe
illness and death” and COVID-19 vaccines reduce the risk of people spreading COVID-19.”)

       4  For example, CDC Interim Public Health Recommendations permit fully vaccinated
individuals to “visit with other fully vaccinated people indoors without wearing masks of
physical distancing” and notes that “[i]ndoor visits or small gatherings likely represent minimal
risk to fully vaccinated people.” CDC, Interim Public Health Recommendations for Fully
Vaccinated People (updated April 29, 2021), available at
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html.

       5 CDC, Science Brief: Background Rationale and Evidence for Public Health

Recommendations for Fully Vaccinated People (updated April 2, 2021), available at
https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/fully-vaccinated-
people.html (“A growing body of evidence suggests that fully vaccinated people are less likely to
have asymptomatic infection and potentially less likely to transmit SARS-CoV-2 to others.”).

                                                4
                     3:19-cr-30067-RM-TSH # 97      Page 5 of 8




and/or whether the trial can be conducted consistent with CDC Guidelines for

gatherings involving unvaccinated adults.

                                       Analysis

      Excusing or excluding a prospective juror based on that person’s COVID-

19 vaccine status does not violate the Sixth Amendment. “The Sixth

Amendment secures to criminal defendants the right to be tried by an impartial

jury drawn from sources reflecting a fair cross section of the community.”

Berghuis v. Smith, 559 U.S. 314, 319 (2010) (emphasis added). In Holland v.

Illinois, 493 U.S. 474, 480 (1990), the Supreme Court explained that the “fair-

cross-section venire requirement . . . is derived from the transitional

understanding of how an ‘impartial jury’ is assembled,” and thus requires “a

representative venire,” not a representative petit jury. Id. at 480-481. And

because the contemplated vaccine questions and related excusals would not

affect the venire, questions and potential “for cause” excuse or exclusion based

on vaccine status does not implicate the fair cross-section requirement.

      Excusing or excluding a prospective juror based on that person’s COVID-

19 vaccine status also does not violate the Equal Protection Clause. “[A]

defendant has the right to be tried by a jury whose members are selected

pursuant to nondiscriminatory criteria.” Batson v. Kentucky, 476 U.S. 79, 85-

86 (1986). “Purposeful racial discrimination in the selection of the venire

violates a defendant’s right to equal protection,” Id. at 86, as does

“discrimination on account of race in selection of the petit jury,” Id. at 88. It is




                                         5
                     3:19-cr-30067-RM-TSH # 97      Page 6 of 8




unlawful to exclude a petit juror “on account of race, color, religion, sex,

national origin, or economic status.” 28 U.S.C. § 1862.

      In contending that this Court’s proposed procedure violates the Sixth

Amendment and right to a jury drawn from a representative fair cross-section

of the community, the defendant states “the Court has imposed its own

arbitrary filter into the selection process.” (R.95 p.7) The defendant’s

characterization of this Court’s proposed procedure as “arbitrary” is misplaced.

The leading authority on preventing the further spread of the COVID-19 virus,

the CDC, places the greatest emphasis on the COVID-19 vaccine. While the

defendant claims that unvaccinated potential jurors are a “distinctive group” as

stated in United States v. Raszkiewicz, 169 F.3d 459 (7th Cir. 1999), his own

pleading indicates that he is incorrect in that the second and third prong of

Raskiewicz do not apply in this case. (R.95 p.9) As noted in Raszkiewicz, to

determine if a group is distinctive, the Court asks if there is a similarity of

attitudes, beliefs, or experiences and if there is a community of interest among

group members. Id. at 463.

      The defendant does not provide evidence or even support that

unvaccinated individuals have similar attitudes, beliefs, experiences nor a

community of interest. In fact, the defendant acknowledges that studies have

indicated that unvaccinated jurors are unvaccinated for a wide variety of

different reasons (religious beliefs, underlying medical conditions, politically

conservatives, African-Americans, women, economically disadvantaged, rural

residents). (R.95 p.12-21) Since the COVID-19 vaccine is effective at preventing


                                         6
                    3:19-cr-30067-RM-TSH # 97      Page 7 of 8




COVID-19 and also reduces the risk of transmission of COVID-19 to others,

there are safety considerations at stake and the Court’s proposed procedure is

not “arbitrary.”

      In a perfect world the Court would not be dealing with the COVID-19

pandemic and issues regarding the vaccine and transmission would not exist—

but we are not living in a perfect world and although the infection rate is

declining, people in Central Illinois are still dying from COVID-19. The Court

has broad discretion in conducting voir dire, and calling vaccinated jurors from

the venire before calling unvaccinated jurors is not an arbitrary exercise nor

does it deprive the defendants of a representative fair cross-section of the

community. Accordingly, the government responds in opposition to the

defendants’ objection to the Court’s proposed petit jury selection process.

                                      Respectfully submitted,

                                      DOUGLAS J. QUIVEY
                                      ACTING UNITED STATES ATTORNEY

                                      /s/ Gregory M. Gilmore
                                      Gregory M. Gilmore, IL Bar No. 6217499
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      318 South 6th Street
                                      Springfield, IL 62701
                                      Telephone: 217/492-4450
                                      Email: greg.gilmore@usdoj.gov




                                        7
                     3:19-cr-30067-RM-TSH # 97     Page 8 of 8


                        CERTIFICATE OF SERVICE
    I certify that on June 15, 2021, I caused the foregoing to be filed with the

Clerk of the Court using the CM/ECF system and will send notification to the

counsel of record.

                                            /s/ Gregory M. Gilmore
                                            Assistant United States Attorney
                                            United States Attorney’s Office




                                        8
